Case 7:20-cv-06636-VB Document 19 Filed 12/17/20 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee mre wee 9 a ee Se eS Sm i ~~ ----X
NEW YORK LIFE INSURANCE COMPANY,
Plaintiff,

v. ORDER
CHRISTOPHER KRAVITZ, S.K., a minor, E.K.,
a minor, ROSE CONETTA, and DANIEL 20 CV 6636 (VB)
CONETTA,

Defendants. :
nee eet er erry xX

On December 16, 2020, the Court received a letter from Carol Angerman, on behalf of
defendants Rose Conetta and Daniel Conetta (together, the “Conettas”). The letter is signed by
Ms. Angerman and both Rose and Daniel Conetta. In the letter, the Conettas request an
extension of time to file an answer or otherwise respond to the complaint.

The Conettas’ request for an extension of time is GRANTED. The Conettas shall answer,
move, or otherwise respond to the complaint by February 15, 2021. Ifthe Conettas require
additional time to respond to the complaint, they must make a written application to the Court
prior to February 15, 2021.

A copy of the letter was apparently sent to plaintiff’s counsel. Because the letter contains
sensitive information that should not be on the public docket, the letter will be filed under seal,
subject to being unsealed at a later date if appropriate.

The Conettas are strongly encouraged to retain an attorney to represent them in this
matter. In the meantime, the Court directs the Conettas to consult the New York Legal
Assistance Group (NYLAG) Legal Clinic for Pro Se litigants regarding the matters discussed in
the complaint and in the letter. Due to the current public health crisis, NYLAG is conducting
intake appointments only by appointment and only over the phone. An appointment may be
made by calling (212) 659-6190.

Chambers will mail a copy of this Order to the Conettas at the address set forth below.
Case 7:20-cv-06636-VB Document 19 Filed 12/17/20 Page 2 of 2

The Clerk is instructed to update the docket to reflect that the Conettas’ address is as
follows:

Rose Conetta

Daniel Conetta

3 Toni Court

Valley Cottage, NY 10989

Dated: December 17, 2020
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
